Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent Application 2008/0171836 A1, published 17 Jul. 2008, hereinafter Lee) in view of Tamada et al. (US Patent Application 2013/0163082 A1, published 27 Jun. 2013, hereinafter Tamada).
Regarding claims 1-4 and 6, Lee teaches a tissue adhesive comprising a copolymer of 3,4-dihydroxyphenylalanine and an acrylate monomer (Abstract and paragraphs 0013-0014, 0046 and 0063).  Lee teaches that the DHPD-comonomer ratio can be varied between 1:1 to 1:25 (paragraph 0101), which corresponds to the DHPD monomer being 3.8 mol.% (1/(1+25)) to 50 mol% (1/(1+1)) of the copolymer.
Lee does not disclose that the acrylate monomer is alkyl acrylate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methyl acrylate as a comonomer with a dihydroxyphenyl monomer as taught by Tamada in the copolymer of Lee.  Given that Lee discloses copolymer of 3,4-dihydroxyphenylalanine and an acrylate and given that Tamada discloses using copolymer of 1,2-dihydroxystyrene and methyl acrylate wherein both 3,4-dihydroxyphenylalanine and 1,2-dihydroxystyrene are monomers that both include the same modified phenolic structure, there would be a reasonable expectation of success when using the methyl acrylate of Tamada as the acrylate in Lee.  Tamada teaches that methyl acrylate and other alkyl acrylates are preferable, as these compounds are easily obtained industrially and are inexpensive (paragraph 0084).

Allowable Subject Matter
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lee and Tamada do not disclose adhesive compositions comprising a copolymer consisting of dopamine methacrylamide and an alkyl acrylate nor adhesive compositions comprising ammonium chloride and a copolymer consisting of 3,4-dihydroxyphenylalanine and an alkyl acrylate.

Response to Arguments
Applicant's arguments filed 30 Jun. 2020 have been fully considered, and applicant’s amendments overcame the prior art rejections.  Upon further search and consideration, new claim rejections, as presented above, have been set forth.  
Applicant amended claim 1.
Applicant argues that Tamada and Lee do not disclose adhesive compositions comprising a copolymer in which one of the co-monomers is dopamine methacrylamide or 3,4-dihydroxyphenylalanine.
However, as presented above, Lee in view of Tamada teaches a tissue adhesive comprising a copolymer of 3,4-dihydroxyphenylalanine and an acrylate monomer (Abstract and paragraphs 0013-0014, 0046 and 0063).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787